Title: From Thomas Jefferson to Steuben, 2 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Jan. 2. 1781.

I have this moment received a confirmation of the arrival of a hostile fleet consisting of 19 ships, 2 brigs, and 10 sloops and schooners. The advance of the fleet were yesterday morning in Warrasqueak bay, and just getting into motion up the river with a favorable wind and tide. Their destination from the intelligence of deserters and some captured mariners whom they put on shore is some where up the river, supposed to be Petersburg. We shall be very glad of the aid of your counsel in determining on the force to be collected and other circumstances necessary to be attended to for the purpose of opposition, if it be convenient for you to call on the council immediately. I have the honor to be with the greatest respect Sir your most obedt. servt.,

Th: Jefferson

